FILED
                            NOT FOR PUBLICATION                               MAY 19 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AUDUBON SOCIETY OF PORTLAND,                     No. 12-35988

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01205-HZ

  v.
                                                 MEMORANDUM*
NATURAL RESOURCES
CONSERVATION SERVICE,

               Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                              Submitted May 13, 2014**
                                  Portland, Oregon

Before:        GOODWIN, IKUTA, and N.R. SMITH, Circuit Judges.

       Audubon Society of Portland (“Audubon”) appeals following the district

court’s judgment in Audubon’s action against the U.S. Natural Resources

Conservation Service, assigning error to the order awarding Audubon attorneys’

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
fees. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. See Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997). We affirm.

      The district court’s award of attorneys’ fees was not an abuse of discretion.

Courts calculate attorneys’ fees according to the prevailing market rates in the

relevant community. See id. “Generally, the relevant community is the forum in

which the district court sits.” Id. Although the district court is located in Portland,

Oregon, its jurisdiction includes the entire state of Oregon. Because Audubon did

not provide satisfactory evidence showing that Portland was the appropriate

community for purposes of establishing its attorneys’ hourly rates, the district court

did not abuse its discretion by applying Oregon statewide rates.

      AFFIRMED.




                                           2